Matter of Adams v Annucci (2018 NY Slip Op 03088)





Matter of Adams v Annucci


2018 NY Slip Op 03088


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018

PRESENT: CENTRA, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ. (Filed Apr. 27, 2018.) 


MOTION NO. (142/18) TP 17-01432.

[*1]IN THE MATTER OF JAMES ADAMS, PETITIONER,
vANTHONY ANNUCCI, ACTING COMMISSIONER, NEW YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION, RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument denied.